DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 07/13/2020.
Claims 1 – 20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/11/2021 and 07/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (U.S. 10,268,735 B1), [provided by Applicant], in view of Gilbert et al (U.S. 2002/0073138 A1).
♦As per claims 1, 8, 15,
White discloses a method, system for resolving entity records of a master data management (MDM) system, the method comprising:
“receiving, by one or more processors, a first score associated with matching between respective entity records of a plurality of entities of master data of an MDM system” See Fig. 3 -4, col. 8 lines 43 – col. 12 lines 53 of White wherein relational classification score is calculated for each node.
“generating, by the one or more processors, a second score associated with a relationship between the pairings of the respective entity records of the unresolved entity records, based on relationship data of the plurality of entities added to the master data of the MDM system” See fig. 3 – 4, col. 8 lines 43 – col. 12 lines 53 of White wherein “matching score” is calculated.
“generating, by the one or more processors, an overall score by combining the first score and the second score for the pairings of the respective entity records of the set of 
“determining, by the one or more processors, whether the overall score associated with the pairings of the respective entity records of the set of 
White does not clearly teach “identifying, by the one or more processors, a set of unresolved entity records, wherein the first score between pairings of respective entity records of the set of unresolved entity records is above a lower threshold score and below an upper threshold score”, “and responsive to the overall score of the pair of the respective entity records of the set of unresolved entity records exceeding the upper threshold, combining, by the one or more processors, information of the pairings of the respective entity records of the set of unresolved entity records into a single entity record”.
However, Gilbert, in the same field of endeavor, discloses a method, system for matching a record with a master records (Fig. 6 of Gilbert) including the teaching of:
Determining Probable Match group, Statistical No Match group, and Probable No Match Group using the weights for each record: See Fig. 7B and associated texts of Gilbert of Gilbert.
Calculating Upper and Lower Thresholds: See Fig. 7B step 97 and associated texts of Gilbert of Gilbert.
“Identifying, by the one or more processors, a set of unresolved entity records [corresponding to Probable No Match group], wherein the first score between pairings of respective entity records of the set of unresolved entity records is above a lower threshold score and below an upper threshold score”: See Fig. 7B and associated texts of Gilbert of Gilbert.
responsive to the overall score of the pair of the respective entity records of the set of unresolved entity records exceeding the upper threshold, combining, by the one or more processors, information of the pairings of the respective entity records of the set of unresolved entity records into a single entity record” See fig. 7B- 7C and associated texts of Gilbert wherein a new record is added to database.
White teaches the concept of generating scores, combination score to find matching record. Gilbert teaches the idea of identifying records in different groups (match, not match, probable match using weights), comparing the weight (score), sum the weigh, compare them to the threshold (either lower than the upper threshold and higher than the lower threshold) to find matching record. It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Gilbert into the invention of White since both inventions were available and the combination would provide the user with more desirable results in searching for information.
♦As per claims 2, 9, 16,
“wherein the first score is generated exclusive of relationship information, hierarchy information, and grouping information of the respective entity records of the plurality of entities of the master data of the MDM system” See Fig. 3 – 4 and associated texts of White (relational classification score).




“wherein the second score is based on additional information of relationship, grouping, and hierarchy information associated with entities of the MDM system” See Fig. 7C of Gilbert wherein probable links are identified.
♦As per claims 4, 11, 17, 
“performing, by the one or more processors, a matching assessment of a first entity of the plurality of entities of the MDM system with a second entity of the plurality of entities, for each entity of the plurality of entities; and generating, by the one or more processors, the first score associated with matching of the first entity of the plurality of entities with the second entity of the plurality of entities” fig. 3 – 4, col. 8 lines 43 – col. 12 lines 53 of White, and See Fig. 7B-C and associated texts of Gilbert.
♦As per claims 5, 12, 18,
“wherein the second score is based on qualified data of relationship information, hierarchy information, and grouping information associated with the pairings of the unresolved entity records, respectively, and includes weighting factors for a determination of a relationship of the pairings of the unresolved entity records, respectively, with a third entity, and weighting factors for a determination of no relationship” See Fig. 7B-C and associated texts of Gilbert.
♦As per claims 6, 13, 19,
“removing, by the one or more processors, redundant entity records from the master data of the MDM system in response to combining information of the pairings of the respective entity records of the set of unresolved entity records into the single entity record” See paragraph 0046 of Gilbert wherein records are removed.

“creating, by the one or more processors, a machine learning model that generates the second score associated with the relationship between the pairings of the set of unresolved entity records, respectively, based on the relationship data of the plurality of entities; receiving, by the one or more processors, second scores and weighting factors corresponding to relationship types, hierarchy conditions and common grouping attributes of the set of unresolved entity records; training, by the one or more processors, the machine learning model by applying the second scores and the weighting factors corresponding to the relationship types, hierarchy conditions and common grouping attributes of the set of unresolved entity records as supervised learning; and applying, by the one or more processors, the machine learning model, trained by the second scores and the weighting factors of the set of unresolved entity records, to a new set of unresolved entity records” See paragraph 0080, 0084 of Gilbert wherein “Conditional probabilities may be derived by a known parameter estimation methodology, an example of which is called the EM algorithm. Other parameter estimation methodologies, other than the EM algorithm, may be used including but not limited to the Expectation Conditional Maximization (EMC) algorithm”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161